ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Balfour Beatty/McCarthy, Joint Venture       )      ASBCA No. 58857
                                             )
Under Contract No. W9126G-10-C-0087          )

APPEARANCE FOR THE APPELLANT:                       Douglas L. Patin, Esq.
                                                     Bradley Arant Boult Cummings LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Lloyd R. Crosswhite, Esq.
                                                     District Counsel
                                                     U.S. Army Engineer District, Fort Worth

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 25 April 2014




                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58857, Appeal of Balfour
Beatty/McCarthy, Joint Venture, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals